Exhibit 10(iii)A(72)


ACUITY BRANDS, INC.
2012 Omnibus Stock Incentive Compensation Plan
Restricted Stock Unit Award Agreement for Non-U.S. Grantees
Grantee : /$ParticipantName$/
Grant Type : /$GrantType$/
Grant ID : /$GrantID$/
Grant Date : /$GrantDate$/
Award Amount : /$AwardsGranted$/
Vest Schedule : /$VestingDescription$/
Grantee Level : /$UserCode2$/
Accept By Date : /$AcceptByDate$/



This Restricted Stock Unit Award Agreement for Non-U.S. Grantees (the
“Restricted Stock Unit Agreement”), including any special terms and conditions
for the Grantee’s country set forth in the Appendix A attached hereto (the
Restricted Stock Unit Agreement, the Appendix A and all other appendices
attached hereto, collectively, the “Agreement”) is made by and between Acuity
Brands, Inc., a Delaware corporation (the “Company”), and Grantee, effective as
of the Grant Date.
RECITALS
WHEREAS, the Company maintains the Acuity Brands, Inc. 2012 Omnibus Stock
Incentive Compensation Plan (the "Plan"), under which the Compensation Committee
of the Company's Board of Director's (the "Committee") has authority to make
awards of restricted stock units (hereinafter “RSUs”) payable in Shares of the
Company’s Common Stock to select employees and members of the Board of Directors
of the Company and its Subsidiaries; and
WHEREAS, the Committee has determined that it is in the best interest of the
Company and its stockholders to grant RSUs to the Grantee identified above,
subject to the terms and conditions set forth in the Plan and this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Grantee and the Grantee’s legal representative with respect to any questions
arising under the Plan or this Agreement.

2.
Grant of Restricted Stock Unit Award. The Committee, on behalf of the Company,
hereby grants to the Grantee, effective as of the Grant Date, RSUs equal to the
Award Amount set forth above, on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.

3.
Terms and Conditions.



1



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


(a)
Restrictions

i.
This award of RSUs is conditioned upon Grantee’s acceptance of the terms of this
Agreement, as evidenced by Grantee’s execution of this Agreement or by Grantee’s
electronic acceptance of this Agreement in a manner and during the time period
allowed by the Company. If the terms of this Agreement are not timely accepted
by execution or by such electronic means, the award of RSUs may be cancelled by
the Committee.

ii.
Except for death, Disability or Change in Control as set forth below, if Grantee
remains employed by the Company, a Subsidiary or Affiliate, the RSUs shall vest
pursuant to the schedule set forth above. For purposes of this Agreement,
providing active services as an Employee or as a member of the Board of
Directors of the Company shall be considered employment.

iii.
If prior to the date on which the RSUs vest and the restrictions with respect to
the RSUs lapse (the "Vesting Date"), (i) Grantee dies while actively employed by
the Company, or (ii) Grantee has his or her employment terminated by reason of
Disability, any RSUs shall become fully vested and nonforfeitable as of the date
of Grantee’s death or Disability. The Company shall transfer the Shares to be
issued upon the vesting of the RSUs as a result of Grantee’s death or
Disability, free and clear of any restrictions imposed by this Agreement (except
for Section 3(a)(viii)) to Grantee (or, in the event of death, to Grantee's
heirs, subject to the applicable laws of descent and distribution) as soon as
practical after his or her date of death or termination for Disability.

iv.
Except for death or Disability as provided above, or except as otherwise
provided in a severance agreement with Grantee, if Grantee terminates his or her
employment or if the Company or if different, the Subsidiary or Affiliate
employing the Grantee (the "Employer") terminates Grantee prior to the Vesting
Date (even in the case of unfair dismissal and whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where Grantee is
employed or the terms of Grantee's employment agreement, if any) the Grantee
expressly acknowledges that the RSUs shall cease to vest further, the unvested
RSUs shall be immediately forfeited, and Grantee shall only be entitled to the
Shares issued as a result of RSUs that had vested prior to the date of
termination.  “Date of Termination” means the last day of active employment of
the Grantee with the Employer.  For greater certainty, the Date of Termination
of the Grantee shall be deemed to be the date on which the notice of termination
of employment provided is stated to be effective (in the case of alleged
constructive dismissal the date on which the alleged constructive dismissal is
alleged to have occurred), and not during or as of the end of any notice or
other period following such date during which the Grantee is in receipt of, or
eligible to receive, statutory, contractual or common law notice of termination
or any compensation in lieu of such notice or severance pay. The Board or the
Committee shall have the exclusive discretion to determine when Grantee is no
longer actively providing services for purposes of the RSU grant (including
whether Grantee may still be considered to be providing services while on a
leave of absence).

v.
No Shares shall be issued to Grantee prior to the Vesting Date. After any RSUs
vest, and subject to the Company’s Incentive-Based Compensation Recoupment
Policy (described below), the Company shall promptly cause Shares to be issued
to an unrestricted account in the name of the Grantee as soon as practical after
each Vesting Date, in payment of such vested RSUs. In addition, the Company will
cause to be paid in cash the Dividend Equivalents (described below) attributed
to the Shares issued as a result of the vesting of the RSUs, as soon as
practical after the Vesting Date.

vi.
In exchange for receipt of consideration in the form of the RSU award pursuant
to this Agreement and other good and valuable consideration, Grantee agrees that
he/she shall comply with the confidentiality, inventions, non-solicitation and
non-competition provisions attached hereto as Exhibit C.

vii.
Notwithstanding the other provisions of this Agreement, in the event of a Change
in Control prior to the Vesting Date, all RSUs shall become fully vested and
nonforfeitable as of the date



2



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


of the Change in Control. The Company shall transfer the Shares to be issued
upon the vesting of the RSUs pursuant to this provision to an unrestricted
account in the name of the Grantee as soon as practical after the date of the
Change in Control.
viii.
All awards of RSUs designated as "performance-based compensation" within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
"Code"), whether unvested or vested, shall be subject to the Company`s
Incentive-Based Compensation Recoupment Policy (the "Recoupment Policy"), such
that any award that was made to a Grantee, who is deemed a "Covered Employee"
under the Recoupment Policy, within the three (3) year period preceding the date
on which the Company announces that it will prepare an accounting restatement
under the Recoupment Policy shall be subject to deduction, clawback or
forfeiture, as applicable.

ix.
The RSUs may not be sold, assigned, transferred, pledged, or otherwise
encumbered prior to the Vesting Date.

(b)
Stock; Dividends; Voting

i.
The RSUs granted pursuant to this Agreement do not and shall not entitle the
Grantee to any rights of a shareholder of the Company’s Common Stock. The rights
of the Grantee with respect to the RSUs shall remain forfeitable at all times
prior to the Vesting Date.



ii.
During the period that the Grantee holds RSUs granted pursuant to this
Agreement, the Company shall credit to a non-interest bearing account on its
books for Grantee, on each date that the Company pays a cash dividend to holders
of its Common Stock, an amount equal to the United States ("U.S.") Dollar amount
paid per Share of the Company’s Common Stock that is subject to this Agreement
and that has not vested (the “Dividend Equivalents”). The Company will cause to
be paid in cash the Dividend Equivalents attributed to the RSUs as soon as
practical after each Vesting Date. The Dividend Equivalents credited to
Grantee’s non-interest bearing account shall be forfeited in the event that the
RSUs are forfeited.



iii.
In the event of a Share Change (as defined in Section 4.4(a) of the Plan), the
number and class of Shares or other securities that Grantee shall be entitled
to, and shall hold, pursuant to this Agreement shall be appropriately adjusted
or changed to reflect the Share Change, provided that any such additional Shares
or additional or different shares or securities shall remain subject to the
restrictions in this Agreement.



iv.
Grantee represents and warrants that he or she is acquiring the RSUs for
investment purposes only, and not with a view to distribution thereof. Grantee
is aware that the RSUs may not be registered under U.S. federal or any state
securities laws and that in that event, in addition to the other restrictions on
the Shares, they will not be able to be transferred unless an exemption from
registration is available or the Shares are registered. By making this award of
RSUs, the Company is not undertaking any obligation to register the Shares under
any federal or state securities laws.



(c)
Nature of Grant. In accepting the grant, Grantee acknowledges, understands and
agree that:

i.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



ii.
the grant of RSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted in the past;



iii.
all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;



3



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)




iv.
the RSU grant and Grantee’s participation in the Plan shall not create a right
to employment or be interpreted as forming or amending an employment or services
contract with the Company and shall not interfere with the ability of the
Employer to terminate Grantee’s employment or service relationship (if any);



v.
Grantee is voluntarily participating in the Plan;



vi.
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not intended to replace any pension rights or compensation;



vii.
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for any purposes including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;



viii.
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



ix.
no claim or entitlement to compensation or damages shall arise from any loss of
any right or benefit, or prospective right or benefit, including the forfeiture
of RSUs resulting from the termination of Grantee's employment or other service
relationship (for any reason whatsoever whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Grantee is employed or
the terms of Grantee’s employment agreement, if any), and in consideration of
the grant of RSUs, Grantee agrees not to institute any claim against the
Company;



x.
unless otherwise agreed with the Company, the RSUs and Shares subject to the
RSUs, and the income and value of same, are not granted as consideration for, or
in connection with, the service Grantee may provide as a director of a
Subsidiary of the Company; and



xi.
the Company shall not be liable for any foreign exchange rate fluctuation
between Grantee’s local currency and the U.S. Dollar that may affect the value
of the RSUs or of any amounts due to Grantee pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.



(d)
Responsibility for Taxes.

i.
Grantee acknowledges that, regardless of any action taken by the Company or the
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Grantee’s participation in the Plan and legally applicable to Grantee
(“Tax-Related Items”), is and remains Grantee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Grantee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs or the Dividend Equivalents, including, but not limited
to, the grant, vesting or settlement of the RSUs, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt or payment of any dividends
and/or any Dividend Equivalents and (2) do not commit to and is under no
obligation to structure the terms of the grant or any aspect of the RSUs or the
Dividend Equivalents to reduce or eliminate Grantee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if Grantee is subject to
Tax-Related Items in more than one jurisdiction, Grantee acknowledges that the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



ii.
Prior to any relevant taxable or tax withholding event, as applicable, Grantee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.



4



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)




iii.
In this regard, Grantee authorizes the Company, or their respective agents, at
their discretion, to satisfy any applicable withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:



1. withholding from Grantee's wages or other cash compensation paid to Grantee
by the Company and/or the Employer; or


2. withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSU either through a voluntary sale or through a
mandatory sale arranged by the Company (on Grantee’s behalf pursuant to this
authorization); or


3. withholding in Shares to be issued upon settlement of the RSU, provided, that
if Grantee is a Section 16 officer under the Exchange Act, then the Committee
shall establish the method of withholding from alternatives (1)-(3) herein, and,
if the Committee does not exercise its discretion prior to the Tax-Related Items
withholding event, then Grantee shall be entitled to elect the method of
withholding from the alternatives above.


iv.
Depending on the withholding method and subject to Section 17.2 of the Plan, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates, in which case Grantee will receive a refund
of any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Grantee is deemed to have been issued
the full number of Shares subject to the vested RSUs, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.



v.
Finally, Grantee agrees to pay to the Company or the Employer, including through
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company and/or the Employer any amount of Tax-Related Items that the Company
or the Employer may be required to withhold or account for as a result of
Grantee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if Grantee fails to comply with Grantee’s
obligations in connection with the Tax-Related Items.



vi.
Notwithstanding anything in this Section 3(d) to the contrary, for U.S. taxpayer
Grantees, to avoid a prohibited acceleration under Code Section 409A, if Shares
subject to RSUs will be withheld (or sold on Grantee's behalf) to satisfy
any-Tax Related Items arising prior to the date of settlement of the RSUs for
any portion of the RSUs that is considered nonqualified deferred compensation
subject to Code Section 409A, then the number of Shares withheld (or sold on
Grantee's behalf) shall not exceed the number of Shares that equals the
liability for Tax-Related Items.



(e)
Data Privacy.

Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this Agreement and any other RSU grant materials ("Data") by and among, as
applicable, the Company and its other Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.
Grantee understands that the Company may hold certain personal information about
Grantee, including, but not limited to, Grantee’s name, home address, email
address, telephone number,


5



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


date of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Grantee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.
Grantee understands that Data will be transferred to Bank of America Merrill
Lynch (""Merrill Lynch"), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Grantee understands
that the recipients of the Data may be located in the U.S. or elsewhere, and
that the recipients’ country (e.g., the U.S.) may have different data privacy
laws and protections than Grantee’s country. Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative. Grantee
authorizes the Company, Merrill Lynch and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands he or she may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If Grantee does not consent, or if Grantee later seeks to
revoke his or her consent, his or her employment status will not be adversely
affected; the only consequence of refusing or withdrawing Grantee’s consent is
that the Company would not be able to grant RSUs or other equity awards to
Grantee or administer or maintain such awards. Therefore, Grantee understands
that refusing or withdrawing his or her consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understands that he or she
may contact his or her local human resources representative.
(f)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying Shares of Common Stock. Grantee should consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(g)
Governing Law and Venue. Except with respect to Exhibit C, the RSU grant and the
provisions of this Agreement and the validity, interpretation, construction and
performance of same shall be governed by, and subject to, the laws of the State
of Delaware, without regard to its conflict of law provisions. Any and all
disputes relating to, concerning or arising from this Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
RSUs or this Agreement, shall be brought and heard exclusively in the U.S.
District Court for the District of Delaware or the Delaware Superior Court, New
Castle County. Each of the parties hereby represents and agrees that such party
is subject to the personal jurisdiction of said courts; hereby irrevocably
consents to the jurisdiction of such courts in any legal or equitable
proceedings related to, concerning or arising from such dispute, and waives, to
the fullest extent permitted by law, any objection which such party may now or
hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.



6



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


(h)
Appendix. Notwithstanding any provisions in this Agreement, the RSU grant shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for Grantee’s country. Moreover, if Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

(i)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Grantee’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

(j)
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(k)
Waiver. Grantee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Grantee.

(l)
Language. If Grantee has received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

(m)
Pronouns; Including. Wherever appropriate in this Agreement, personal pronouns
shall be deemed to include the other genders and the singular to include the
plural. Wherever used in this Agreement, the term "including" means "including,
without limitation."

(n)
Successors in Interest. This Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns, whether by merger,
consolidation, reorganization, sale of assets, or otherwise. This Agreement
shall inure to the benefit of Grantee’s legal representatives. All obligations
imposed upon Grantee and all rights granted to the Company under this Agreement
shall be final, binding, and conclusive upon Grantee’s heirs, executors,
administrators, and successors.

(o)
Interpretation. The Committee shall have the sole and absolute authority with
respect to the interpretation, construction, or application of this Agreement.
Any determination made hereunder shall be final, binding, and conclusive on
Grantee and the Company for all purposes.

(p)
Integration. This Agreement, along with any Exhibit hereto, encompasses the
entire agreement of the parties related to the subject matter of this Agreement,
and supersedes all previous understandings and agreements between them, whether
oral or written, except as otherwise described specifically in Exhibit C.  The
parties hereby acknowledge and represent, that they have not relied on any
representation, assertion, guarantee, warranty, collateral contract or other
assurance, except those set out in this Agreement, made by or on behalf of any
other party or any other person or entity whatsoever, prior to the execution of
this Agreement. 

(q)
Grantee Bound by the Plan. Grantee hereby acknowledges receipt of a copy of the
Plan and the prospectus for the Plan, and agrees to be bound by all the terms
and provisions thereof.

(r)
Insider Trading/Market Abuse Restrictions. Depending on Grantee's country,
Grantee may be subject to insider trading restriction and/or market abuse laws,
which may affect Grantee's ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as Grantee is considered to have
"inside information" regarding the Company (as defined by the laws in Grantee's
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Grantee is



7



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


responsible for ensuring Grantee's own compliance with any applicable
restrictions and is advised to speak with his or her personal legal advisor on
this matter.
(s)
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or any
third party designated by the Company. By Grantee’s electronic signature and the
electronic signature of the Company's representative, Grantee and the Company
agree that this RSU is granted under and governed by the terms and conditions of
the Plan and this Agreement.

EXHIBIT A
SPECIAL TERMS AND CONDITIONS FOR GRANTEES OUTSIDE THE U.S.
This Appendix includes additional country-specific terms and conditions that
apply to Grantees residing in the countries listed below. This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.
The information is based on the securities and other laws in effect in the
respective countries as of August 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Grantee not
rely on the information in this Appendix as the only source of information
relating to the consequences of the Grantee’s participation in the Plan because
the information may be out of date when the Grantee vests in the RSUs or Shares
acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Company is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in the Grantee’s country may apply to his or her situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working or the Grantee transfers employment or
residency after the Grant Date, or if the Grantee is considered resident of
another country for local law purposes, then the provisions contained herein may
not be applicable to the Grantee. The Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply
under these circumstances.
CANADA
Sale of Shares.
The Grantee acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through Bank of America Merrill Lynch or other such stock plan
service provider as may be selected by the Company in the future, provided the
sale of the Shares takes place outside of Canada through facilities of a stock
exchange on which the Shares are listed. The Shares are currently listed on the
New York Stock Exchange.
Consent to Receive Information in English for Quebec Employees.
The Grantee acknowledges that it is the express wish of the parties that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.
    


8



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Le participant reconnaît que c'est son souhait exprès d'avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.


Authorization to Release and Transfer Necessary Personal Information for Quebec
Employees.
The following provision supplements Section 3(e) of the Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Company, any Subsidiary or Affiliate to
disclose and discuss the Plan with their advisors. The Grantee further
authorizes the Company and any Subsidiary or Affiliate to record such
information and to keep such information in the Grantee’s employee file.
Foreign Asset/Account Reporting Notice.
Canadian residents may be required to report foreign property on Form T1135
(Foreign Income Verification Statement) if the total cost of the foreign
property exceeds C$100,000 at any time in the year. Foreign property includes
Shares acquired under the Plan and may include the RSUs, and their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if the Canadian resident owns other Shares, this ACB may have to be leveraged
with the ACB of the other Shares. The Form T1135 generally must be filed by
April 30 of the following year. Canadian residents should consult with a
personal advisor to ensure compliance with the applicable reporting
requirements.
Acknowledgement and Direction for Certain Employees in Canada.
The Grantee acknowledges that: (1) Grantee has received this Award under the
terms of the Plan; (2) upon the vesting of the Award under the Plan, shares
purchased on the open market will be delivered to the Grantee; and (3) a
remittance of cash in satisfaction of withholding requirements under the
Canadian Income Tax Act will be made so that only a net number of shares, less
the amount necessary to cover the tax withholding, will be delivered to the
Grantee upon the vesting of the Award. The Grantee directs that (1) the Company
engage the services of a broker licensed to transact in its shares (the
"Broker") and that it do so as Grantee’s agent and on Grantee’s behalf for the
express purpose of acquiring and delivering to the Grantee shares that have
vested under the Award pursuant to this authorization; and (2) the Company
provide whatever instructions are necessary to the Broker in order to ensure
that shares are delivered to Grantee’s account maintained by Merrill Lynch in
connection with the operation of the Plan.
FRANCE
Consent to Receive Information in English.
By accepting the grant of the RSUs, the Grantee confirms having read and
understood the Plan and the Agreement, which were provided in English language.
The Grantee accepts the terms of those documents accordingly.


9



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.
Foreign Asset/Account Reporting Notice.
French residents may hold Shares outside France, provided that they declare all
foreign accounts, whether open, current or closed, on their annual income tax
return. Failure to comply could trigger significant penalties.


MEXICO
Terms and Conditions
Labor Law Policy and Acknowledgment. By participating in the Plan, Grantee
expressly recognizes that Acuity Brands Inc., with registered offices at 1170
Peachtree Street, NE Suite 2300, Atlanta, GA 30309, U.S., is solely responsible
for the administration of the Plan and that Grantee’s participation in the Plan
and acquisition of Shares does not constitute a relationship as an Employee with
the Company since Grantee is participating in the Plan on a wholly commercial
basis and the sole Employer is a Subsidiary or Affiliate of the Company
(“Acuity-Mexico”). Based on the foregoing, Grantee expressly recognizes that the
Plan and the benefits that he may derive from participation in the Plan do not
establish any rights between Grantee and the Employer, Acuity-Mexico, and do not
form part of the employment conditions and/or benefits provided by Acuity-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Grantee’s relationship as an
Employee.
Grantee further understands that Grantee’s participation in the Plan is as a
result of a unilateral and discretionary decision of the Company. Therefore, the
Company reserves the absolute right to amend and/or discontinue Grantee’s
participation at any time without any liability to Grantee.
Finally, Grantee hereby declares that Grantee does not reserve to himself or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Grantee therefore grants a full and broad release to
the Company, the Employer, its Subsidiaries and Affiliates, branches,
representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
Política de Ley Laboral y Reconocimiento. Participando en el Plan, el
Participante reconoce expresamente que Acuity Brands Inc., con oficinas
registradas en 170 Peachtree Street, NE Suite 2300, Atlanta, GA 30309, U.S., es
el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la compra de acciones bursátiles no constituye de
ninguna manera una relación laboral entre Usted y la Compañía dado que su
participación en el Plan deriva únicamente de una relación comercial y que su
único empleador es una Subsidiaria o Afiliada del la Compañía (“Acuity-Mexico”).
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
Participante y el empleador, Acuity-Mexico, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Acuity-Mexico, y cualquier modificación
al Plan o la terminación del mismo no podrá ser interpretada como una
modificación o degradación de los términos y condiciones de su trabajo.


10



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía. Por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o terminar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
ante el Participante.
Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el Participante otorga un
amplio y total finiquito a la Compañía, el Empleador, sus Subsidiarias y
Afiliadas, sucursales, oficinas de representación, sus accionistas, directores,
agentes y representantes legales con respecto a cualquier demanda que pudiera
surgir.


NETHERLANDS


No special provisions.


SPAIN
No Entitlement for Claims or Compensation.
The following provisions supplement Section 3(a) and Section 3(c) of the
Agreement:
The Grantee understands and agrees that, as a condition of the grant of the
RSUs, the termination of the Grantee’s status as an Employee prior to the
Vesting Date will automatically result in the loss of the unvested RSUs that may
have been granted to the Grantee, except in the event of the Employee's death or
Disability. In particular, the Grantee understands and agrees that any unvested
RSUs shall be forfeited without entitlement to the underlying Shares or to any
amount as indemnification in the event of a termination of status as an
Employee, including, but not limited to: resignation, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without good cause (i.e., subject to a “despido improcedente”), individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.
The Grantee understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant RSUs under the Plan to individuals who may
be Employees or Directors throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any RSUs will
not economically or otherwise bind the Company or any Subsidiary or Affiliate,
including the Employer, on an ongoing basis, other than as expressly set forth
in the Agreement. Consequently, the Grantee understands that the RSUs are
granted on the assumption and condition that the RSUs shall not become part of
any employment contract (whether with the Company or any Subsidiary or
Affiliate, including the Employer) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right whatsoever. Furthermore, the Grantee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
RSUs, which is gratuitous and discretionary, since the future value of the RSUs
and the underlying Shares is unknown and unpredictable. The Grantee also
understands that the grant of RSUs would not be made but for the assumptions and
conditions set forth hereinabove; thus, the Grantee understands, acknowledges
and freely accepts that, should any or all of the assumptions be mistaken or any
of the conditions not be met for any reason, the RSUs and any right to the
underlying Shares shall be null and void.


11



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Securities Law Notice.
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of RSUs. The Agreement, the Appendix and the Plan have not been registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) and do not constitute a public offering prospectus.
Exchange Control Notice.
Spanish taxpayers must declare the acquisition, ownership and disposition of
Shares in a foreign company (including Shares acquired under the Plan) to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be filed in January for Shares acquired or disposed of during
the prior year and/or for Shares owned as of December 31 of the prior year;
however, if the value of the Shares acquired under the Plan and/or the amount of
the sale proceeds exceeds €1,502,530, the declaration must be filed within one
month of the acquisition or disposition, as applicable.
In addition, Spanish taxpayers may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
by the Company) depending on the value of such accounts and instruments and the
amount of the transactions during the relevant year as of December 31 of the
relevant year. This reporting requirement will apply if the balances in such
accounts together with the value of such instruments as of December 31, or the
volume of transactions with non-Spanish residents during the prior or current
year, exceed €1,000,000. Once the €1,000,000 threshold has been surpassed in
either respect, a report is required on all foreign accounts, foreign
instruments and transactions with non-Spanish residents, even if the relevant
threshold has not been crossed for an individual item. Generally, the report is
required on an annual basis (by January 20 of each year); however, if the
balances in Grantee 's foreign accounts together with value of foreign
instruments or the volume of transactions with non-Spanish residents exceed
€100,000,000, more frequent reporting will be required.
Foreign Asset/Account Reporting Notice.
Spanish residents are required to report rights or assets deposited or held
outside of Spain (including Shares acquired under the Plan or cash proceeds from
the sale of such Shares or Dividend Equivalent payments) as of December 31 of
each year, if the value of such rights or assets exceeds €50,000 per type of
right or asset. After such rights and/or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. If
reporting is required, the report must be filed on form 720 by March 31
following the end of the relevant year.


UNITED KINGDOM
Form of Settlement.
RSUs granted to Employee residents in the United Kingdom ("U.K.") shall be paid
in Shares only.
Tax Withholding Obligations.
The following supplements Section 3(d) of the Agreement:




12



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


The Grantee shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HM Revenue and
Customs ("HMRC") with respect to the event giving rise to the income tax (the
“Taxable Event”) that cannot be satisfied by the means described in Section 3(d)
of the Agreement. If payment or withholding of the income tax due is not made
within ninety (90) days of the end of the U.K. tax year (April 6 - April 5) in
which the Taxable Event occurs or such other period as required under U.K. law
(the “Due Date”), the Grantee agrees that the amount of any uncollected income
tax shall constitute a loan owed by the Grantee to the Employer, effective on
the Due Date. The Grantee agrees that the loan will bear interest at the
then-current HMRC Official Rate, it will be immediately due and repayable, and
the Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 3(d) of the Agreement. If the Grantee fails to
comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.


Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934), the Grantee shall not be eligible for a loan from the
Company to cover income tax. In the event that the Grantee is a director or
executive officer and income tax is not collected from or paid by the Grantee by
the Due Date, the amount of any uncollected income tax may constitute a benefit
to the Grantee on which additional income tax and National Insurance
Contributions ("NICs") may be payable. The Grantee will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime, and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee NICs due on this
additional benefit which the Company or the Employer may recover from the
Grantee any time thereafter by any of the means referred to in Section 3(d) of
the Agreement.






























13



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)




EXHIBIT B
SHARE OWNERSHIP AND RETENTION REQUIREMENT
It is the Company's belief and expectation that executives should own a
reasonable amount of Company stock to further align their interests with those
of our shareholders. Accordingly, you are expected to adhere to share ownership
and share retention requirements in connection with awards under the Plan.
The share ownership requirement is stated as a multiple of your base salary and
mandates that you own a an amount of shares with a value equal to the applicable
multiple of your base salary.  The share retention requirement is stated as a
percentage of shares acquired under the Plan that must be retained, net of the
cost of exercising shares and/or the taxes associated with the shares.  You have
until four years from first becoming subject to the requirements to satisfy your
share ownership requirement.  However, if you do not currently satisfy the share
ownership requirement, you are subject to the share retention requirement. 
Your share ownership and retention requirements are set forth below based on the
Grantee Level stated on the first page of this Agreement. 
Grantee Level
Ownership Multiple of
Annual Base Salary
Retention Requirement
Percentage
0
4
50%
1
3
40%
2
2
35%
3
1
30%
4 or 5
0.5
20%
6 or 7
0
0

 
Your ownership multiple is multiplied by your annual base salary and your share
retention requirement is the percent of net shares acquired through the Plan
(exercise of stock options or receipt of Shares).  Your RSUs count toward
satisfying your share ownership requirement beginning at the Grant Date.










14



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)




EXHIBIT C
CONFIDENTIALITY, INVENTIONS, NON-SOLICITATION
AND NON-COMPETITION PROVISIONS


1.
Definitions.



(a)
“Confidential Information” “Confidential Information” means the following:

i.
data and information relating to the Company’s Business (as defined herein);
which is disclosed to Grantee or of which Grantee became aware of as a
consequence of Grantee's relationship with the Company; has value to the
Company; is not generally known to the competitors of the Company; and which
includes trade secrets, methods of operation, names of customers, price lists,
financial information and projections, route books, personnel data, and similar
information. For purposes of the Confidentiality, Inventions, Non-Solicitation
and Non-Competition Provisions (the "Confidentiality Provisions"), subject to
the foregoing, and according to terminology commonly used by the Company, the
Company’s Confidential Information shall include, but not be limited to,
information pertaining to: (1) business opportunities; (2) data and compilations
of data relating to the Company’s Business; (3) compilations of information
about, and communications and agreements with, customers and potential customers
of the Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Grantee in furtherance of
Grantee’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data. 
Confidential Information also includes any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential.

ii.
Confidential Information shall not include:

(A) Information generally available to the public other than as a result of
improper disclosure by Grantee;
(B) Information that becomes available to Grantee from a source other than the
Company (provided Grantee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);
(C) Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or


15



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


(D) Information obtained in filings with the Securities and Exchange Commission.
(b)
“Trade Secrets” has the meaning set forth under Georgia law, O.C.G.A. §§
10-1-760, et seq.



(c)
“Customers” means those entities and/or individuals which, within the two-year
period preceding the Date of Termination (as that term is defined in Restricted
Stock Unit Agreement): (i) Grantee had material contact on behalf of the
Company; (ii) about whom Grantee acquired, directly or indirectly, Confidential
Information or Trade Secrets as a result of his/her employment with the Company;
and/or (iii) Grantee exercised oversight or responsibility of subordinates who
engaged in Material Contact on behalf of the Company.  Additionally, "Customers"
references only those entities and/or individuals with whom the Company
currently has a business relationship, or with whom it expended resources to
have or resume the same during the two-year period referenced herein.

(d)
 "Company" means Acuity Brands, Inc., along with its Subsidiaries or other
Affiliates.

(e)
“Company’s Business” means the design, manufacture, installation, servicing,
and/or sale of one or more of the following and any related products and/or
services: lighting fixtures and systems; lighting control components and systems
(including but not limited to dimmers, switches, relays, programmable lighting
controllers, sensors, timers, and range extenders for lighting and energy
management and other purposes); building management and/or control systems;
commercial building lighting controls; intelligent building automation and
energy management technologies, products, software and solutions with respect to
HVAC systems and HVAC controls and sensors; motorized shading and blind
controls; building security and access control and monitoring for fire and life
safety; emergency lighting fixtures and systems (including but not limited to
exit signs, emergency light units, inverters, back-up power battery packs, and
combinations thereof); battery powered and/or photovoltaic lighting fixtures;
electric lighting track units; hardware for mounting and hanging electrical
lighting fixtures; aluminum, steel and fiberglass fixture poles for electric
lighting; light fixture lenses; sound and electromagnetic wave receivers and
transmitters; flexible and modular wiring systems and components (namely,
flexible branch circuits, attachment plugs, receptacles, connectors and
fittings); LED drivers and other power supplies; daylighting systems including
but not limited to prismatic skylighting and related controls; organic LED
products and technology; medical and patient care lighting devices and systems;
indoor positioning products and technology; sensor based information networks;
and any wired or wireless communications and monitoring hardware or software
related to any of the above.  This shall not include any product or service of
the Company if the Company is no longer in the business of providing such
product or service to its customers at the relevant time of enforcement.

(f)
“Employee Services” shall mean the duties and services of the type conducted,
authorized, offered, or provided by Grantee in his/her capacity as an Employee
on behalf of the Company within twelve (12) months prior to the Date of
Termination. 

(g)
“Territory” means the country in which Grantee is employed by the Company (the
"Country"). Grantee acknowledges that the Company is licensed to do business in
the Country and in fact does business in all states, territories, provinces and
other parts of the Country. Grantee further acknowledges that the services
she/he has performed on behalf of the Company are at a senior level and are not
limited in their territorial scope to any particular city, state, or region, but
instead affect the Company's activity within the Country. Specifically, Grantee
provides Employee Services on the Company's behalf throughout the Country, meets
with Company agents and distributors, develops products and/or contacts
throughout the Country, and otherwise engages in his/her work on behalf of the
Company on a national level.  Accordingly, Grantee agrees that these
restrictions are reasonable and necessary to protect the Confidential
Information, trade secrets, business relationships, and goodwill of the Company.

(h)
“Material Contact” shall have the meaning set forth in O.C.G.A. § 13-8-51(10),
which includes contact between an employee and each Customer or potential
Customer: with whom or which Grantee dealt on behalf of the Company; whose
dealings with the Company were coordinated or supervised by Grantee; about whom
Grantee obtained confidential information in the ordinary course of business



16



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


as a result of such employee's association with the Company; and/or who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commissions, or earnings for Grantee within
two years prior to the date of the Date of Termination. 
(i)
“Termination for Cause” or “Terminated for Cause” shall mean the involuntary
termination of Grantee by the Company for the following reasons:

i.
If termination shall have been the result of an act or acts by Grantee which
constitute an indictable offense, a felony or any crime involving dishonesty,
theft, fraud or moral turpitude;



ii.
If termination shall have been the result of an act or acts by Grantee which are
determined, in the good faith judgment of the Company, to be in violation of
written policies of the Company;



iii.
If termination shall have been the result of an act or acts of dishonesty by
Grantee resulting or intended to result directly or indirectly in gain or
personal enrichment to Grantee at the expense of the Company;



iv.
Upon the willful and continued failure by Grantee to substantially perform the
duties assigned to Grantee (other than any such failure resulting from
incapacity due to mental or physical illness constituting a Disability), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that Grantee has not substantially performed his or her duties; or



v.
If termination shall have been the result of the unauthorized disclosure by
Grantee of the Company's Confidential Information or violation of any other
provision of the Confidentiality Provisions.



(j)
“Inventions” and “Works For Hire.”  The term “Invention” means contributions,
discoveries, improvements and ideas and works of authorship, whether or not
patentable or copyrightable, and: (i) which relate directly to the business of
the Company, or (ii) which result from any work performed by Grantee or by
Grantee’s fellow employees for the Company, or (iii) for which equipment,
supplies, facilities, Confidential Information or Trade Secrets of the Company
are used, or (iv) which is developed on the Company’s time.  The term “Works For
Hire” (“Works”) means all documents, programs, software, creative works and
other expressions and information in any tangible medium created, in whole or in
part, by Grantee during the period of and relating to his/her employment with
the Company, whether copyrightable or otherwise protectable, other than
Inventions.

2.
 Confidentiality, Inventions, Non-Solicitation and Non-Competition.



(a)
Purpose and Reasonableness of Provisions.  Grantee acknowledges that, during the
term of his/her employment with the Company and after the Date of Termination,
the Company has furnished and may continue to furnish to Grantee Trade Secrets
and Confidential Information, which, if used by Grantee on behalf of, or
disclosed to, a competitor of the Company or other person, could cause
substantial detriment to the Company.  Moreover, the parties recognize that
Grantee, during the term of his/her employment with the Company, has developed
important relationships with customers, agents, and others having valuable
business relationships with the Company, and that these relationships may
continue to develop after the Date of Termination.  In view of the foregoing,
Grantee acknowledges and agrees that the restrictive covenants contained in this
Section 2 are reasonably necessary to protect the Company's legitimate business
interests, Confidential Information, and good will.

(b)
Trade Secrets and Confidential Information.  Grantee agrees that he/she shall
protect the Company's Trade Secrets (as defined in Section 1(b) above) and
Confidential Information (as defined



17



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


in Section 1(a) above) and shall not disclose to any person or entity, or
otherwise use or disseminate, except in connection with the performance of
his/her duties for the Company, any Trade Secrets or Confidential Information.
However, Grantee may make disclosures required by a valid order or subpoena
issued by a court or administrative agency of competent jurisdiction, in which
event Grantee will promptly notify the Company of such order or subpoena to
provide it an opportunity to protect its interests.  Grantee’s obligations under
this Section 2(b) have applied throughout his/her active employment, shall
continue after the Date of Termination, and shall survive any expiration or
termination of the Confidentiality Provisions, so long as the information or
material remains Confidential Information or a Trade Secret, as applicable.
Grantee further confirms that during his/her employment with the Company,
including after the Date of Termination, he/she has not and will not offer,
disclose or use on Grantee’s own behalf or on behalf of the Company, any
information Grantee received prior to employment by the Company which was
supplied to Grantee confidentially or which Grantee should reasonably know to be
confidential.
Nothing in this section prohibits Grantee from reporting possible violations of
law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of law or
regulation.  Grantee does not need the prior authorization of the Company to
make any such reports or disclosures, and Grantee is not required to notify the
Company that Grantee has made such reports or disclosures.
(c)
Return of Property.  On or before the Date of Termination, Grantee agrees to
deliver promptly to the Company all files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports and other
documents (including all such data and documents in electronic form) of the
Company, supplied to or created by him/her in connection with his/her employment
hereunder (including all copies of the foregoing) in his/her possession or
control, and all of the Company’s equipment and other materials in his/her
possession or control.  Grantee further agrees and covenants not to retain any
such property and to permanently delete such information residing in electronic
format to the best of his/her ability and not to attempt to retrieve it. 
Grantee’s obligations under this Section 2(c) shall survive any expiration or
termination of the Confidentiality Provisions.

(d)
Inventions.  Grantee does hereby assign to the Company the entire right, title
and interest in any Invention which is or was made or conceived, either solely
or jointly with others, during his/her employment with the Company, including
after the Date of Termination. Grantee attests that he/she has disclosed (or
promptly will disclose, if after the Date of Termination) to the Company all
such Inventions. Grantee will, if requested, promptly execute and deliver to the
Company a specific assignment of title for any such Invention and will at the
expense of the Company, take all reasonably required action by the Company to
patent, copyright or otherwise protect the Invention.

(e)
Non-Competition.  In the event that Grantee,

i.
voluntarily resigns from the Company,

ii.
is Terminated for Cause (as defined above), or

iii.
declines to sign a Confidential Severance Agreement and Release offered by the
Company in the event of a termination for any reason other than a Termination
for Cause (including, for example, as a result of a position elimination).

Grantee acknowledges and agrees that during his/her employment, and for twelve
(12) months after the Date of Termination, he/she has not and will not, directly
or indirectly, engage in, provide, or perform any Employee Services on behalf of
any person or entity (or, if organized into divisions or units, any distinct
division or operating unit) in the Territory that derives revenue from providing


18



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


goods or services substantially similar to those which comprise the Company’s
Business.  Notwithstanding the foregoing, if the Company terminates Grantee’s
employment for any reason other than a Termination for Cause (including, for
example, as a result of a position elimination), and Grantee signs a
Confidential Severance Agreement and Release offered by the Company, the period
covered by this non-competition covenant will be reduced to either: (i) the time
within which severance payments are scheduled to be paid to Grantee under such
agreement, or (ii) if severance is paid to Grantee in a lump sum, the number of
weeks of Grantee’s then-current regular salary that are used to calculate such
lump sum payment; provided, however, that the restrictive period calculated
hereunder shall not, in any event, exceed twelve (12) months following the Date
of Termination.
(f)
Non-Solicitation of Customers.  Grantee acknowledges and agrees that during
his/her employment, and for twenty-four (24) months after the Date of
Termination, Grantee has not and will not directly or indirectly solicit
Customers (as defined in Paragraph 1(c) above) with whom he/she had Material
Contact (as defined in 1(g) above) for the purpose of providing goods and/or
services competitive with the Company’s Business.

(g)
Non-Solicitation of Employees and Agents.  Grantee acknowledges and agrees that
during his/her employment, and for a period of twenty-four (24) months after the
Date of Termination, Grantee has not and will not, directly or indirectly,
whether on behalf of the Grantee or others, solicit, lure or attempt to hire
away any of the Company's employees or agents.

(h)
Non-Solicitation of Sales Agents.  Grantee acknowledges and agrees that during
his/her employment, and for a period of twenty-four (24) months after the Date
of Termination, Grantee has not and will not, directly or indirectly, whether on
behalf of the Grantee or others, solicit any of the Company's Sales Agents for
the purpose of disrupting their relationship with the Company and/or selling
and/or facilitating the sale of products competitive with the Company's
Business. For purposes of this Section 2, a ‘Sales Agent” is any third-party
agency, and/or its representatives, with which or whom the Company has
contracted for the purpose of facilitating the sale of the Company's products
during the last twenty-four (24) months of Grantee’s employment with the
Company. 

(i)
Injunctive Relief.  Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages.  Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have.  The
existence of any claim or cause of action by Grantee against the Company,
whether predicated on the Confidentiality Provisions or otherwise, shall not
constitute a defense to the enforcement by the Company of Grantee’s agreements
under this Section 2.

3.
Contract Non-Assignable by Grantee.  The parties acknowledge that the
Confidentiality Provisions have been entered into due to, among other things,
the special skills and knowledge of Grantee, and agree that the Confidentiality
Provisions may not be assigned or transferred by Grantee.



4.
Notices.  All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:



If to the Company:         Acuity Brands,
Inc.,                                        Attention: Corporate
Secretary                                    1170 Peachtree Street, NE Suite
2300                                Atlanta, Georgia 30309-7676


19



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)




If to Grantee:         To his or her last known address on file with the
Company.


Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
5.
 Provisions Severable.  If any provision or covenant, or any part thereof,
contained in the Confidentiality Provisions is held by any court to be invalid,
illegal, or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, in
the Confidentiality Provisions, all of which shall remain in full force and
effect.  Each and every provision, paragraph and subparagraph of Section 2 above
is severable from the other provisions, paragraphs and subparagraphs and
constitutes a separate and distinct covenant. 



The restrictive covenants set forth in Section 2 of the Confidentiality
Provisions represent the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement with respect thereto;
provided, however, that the restrictive covenants described in this Exhibit C
shall not supersede those set forth in either: (a) any Executive Severance
Agreement applicable to Grantee, if any, (b) any Confidentiality, Inventions and
Non-Solicitation Agreement to which Grantee is a party, if any, or (c) any
restrictive covenants to which Grantee is a party under any employment agreement
or offer letter, if any.  To the extent that any agreement applicable to Grantee
include restrictive covenant provisions that conflict with the provisions
contained in these Confidentiality Provisions, the provisions that are more
restrictive on Grantee will control. 


6.
Waiver.  Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
the Confidentiality Provisions shall not be deemed a waiver or relinquishment of
any right granted in the Confidentiality Provisions or the future performance of
any such term or condition or of any other term or condition of the
Confidentiality Provisions, unless such waiver is contained in a writing signed
by the party making the waiver.



7.
Amendments and Modifications.  The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions, pursuant to
O.C.G.A. §§ 13-8-51(11); 53(d); or 54 in the event that either party initiates
legal proceedings that relate in any way to this Confidentiality Provisions,
including any action brought by either party seeking to enforce any provision
set forth herein.



8.
Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of the State of Georgia, United States of America, without regard to
its conflict of law provisions. Any and all disputes relating to, concerning or
arising from the Confidentiality Provisions, or relating to, concerning or
arising from the relationship between the parties evidenced by the
Confidentiality Provisions, shall be brought and heard exclusively in the U.S.
District Court for the District of Delaware or the Delaware Superior Court, New
Castle County. Each of the parties hereby represents and agrees that such party
is subject to the personal jurisdiction of said courts; hereby irrevocably
consents to the jurisdiction of such courts in any legal or equitable
proceedings related to, concerning or arising from such dispute, and waives, to
the fullest extent permitted by law, any objection which such party may now or
hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which



20



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


is brought in such courts is improper or that such proceedings have been brought
in an inconvenient forum.
 
9.
Legal Fees.  Each party shall pay its own legal fees and other expenses
associated with any dispute under the Confidentiality Provisions or any Exhibit
hereto. 



10.
Tender Back Provision.  If, in the context of a lawsuit involving Grantee or any
other person or entity arguing on Grantee’s behalf, any court determines that
any provisions of Section 2 are void, invalid, illegal, or otherwise
unenforceable, Grantee shall be required to immediately return to the Company
70% of all monies paid out under Paragraph 2 of the Restricted Stock Unit
Agreement, or to return 70% of any unsold shares the Grantee still owns of such
RSUs awarded under Paragraph 2 of the Restricted Stock Unit Agreement.  For
purposes of this section, the amount to be paid back shall be determined by
ascertaining the value and amount the share(s) sold for at the time that the
Grantee actually sold such share(s). You acknowledge and agree that this
covenant does not constitute a penalty clause.



11.
Tolling Period.  If Grantee is found by a court to have violated any restriction
in Section 2 of the Confidentiality Provisions, he/she agrees that the time
period for such restriction shall be extended by one day for each day that
he/she is found to have violated the restriction, up to a maximum of 18 months.



12.
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be in the English
language. 




SPECIAL TERMS AND CONDITIONS EXHIBIT TO THE CONFIDENTIALITY, INVENTIONS,
NON-SOLICITATION AND NON COMPETITION PROVISIONS FOR GRANTEES OUTSIDE THE U.S.
This Appendix includes additional country-specific terms and conditions that
apply to Grantees in the countries listed below with respect to the
Confidentiality, Inventions, Non-Solicitation and Non-Competition Provisions
(the "Confidentiality Provisions"). This Appendix is part of the Confidentiality
Provisions and contains terms and conditions material to the Grantee's rights
and obligations under the Confidentiality Provisions. Unless otherwise provided
below, capitalized terms used but not defined herein shall have the same
meanings assigned to them in the Plan and the Confidentiality Provisions.
CANADA
The following provision replaces Section 1(b) of the Confidentiality Provisions:
“Trade Secrets” means technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information: (A) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who obtain economic value from its disclosure or use; and (B)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were


21



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


coordinated or supervised by Grantee; about whom Grantee obtained confidential
information in the ordinary course of business as a result of such employee's
association with the Company; and/or who receives products or services
authorized by the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Grantee within two years prior to the
date of the Date of Termination..
The following provision shall be added to Section 1(i) as sub-section (vi):
"or (vi) Any other act or omission, or a series of acts or omissions, of the
Grantee which, pursuant to applicable law, constitutes a serious reason for
termination of employment without notice, payment in lieu of notice or any
indemnity whatsoever."
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions. Grantee does hereby assign to the Company the entire right, title
and interest in any Invention which is or was made or conceived, either solely
or jointly with others, and does hereby waive any and all other rights that are
non-assignable, including common law rights, but not limited to moral rights in
all Inventions or any non-economic rights, during his/her employment with the
Company, including after the Date of Termination.  Grantee attests that he/she
has disclosed (or promptly will disclose, if after the Date of Termination) to
the Company all such Inventions.  Grantee will, if requested, promptly execute
and deliver to the Company a specific assignment of title for any such Invention
and will at the expense of the Company, take all reasonably required action by
the Company to patent, copyright or otherwise protect the Invention.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator's ability to modify the Confidentiality Provisions, as the case may
be, in the event that either party initiates legal proceedings that relate in
any way to the Confidentiality Provisions, including any action brought by
either party seeking to enforce any provision set forth herein.
The following provision replaces Section 12 of the Confidentiality Provisions:
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be drawn up in the
English language. Les parties aux présentes reconnaissent avoir requis que la
présente entente et les documents qui y sont relatifs soient rédigés en anglais.


FRANCE
For the purpose of the provisions hereafter, the Company means the local entity
in France by whom Grantee is employed.
The following provision replaces Section 1(b) of the Confidentiality Provisions:
"Trade Secrets" means technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list


22



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


of actual or potential customers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who obtain economic value from
its disclosure or use; and (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.
The following provision replaces Section 1(g) of the Confidentiality Provisions:
"Territory" means the location in which the non-competition restriction will
apply, hereby defined as the region(s) in France in which the Grantee worked.
Grantee acknowledges that the Company is licensed to do business in the
Territory. Accordingly, Grantee agrees that these restrictions are reasonable
and necessary to protect the Confidential Information, trade secrets, business
relationships, and goodwill of the Company.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
"Material Contact" means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee's association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two years prior to the date of the Date of Termination.
Section 1(i) of the Confidentiality Provisions is deleted.
Section 1(j) of the Confidentiality Provisions is deleted.
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions. Grantee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, designations, developments, software,
drawings, logos, sketches, models, articles, studies, reports, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, and audio or
visual works and other works of authorship (collectively “Developments”),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by Grantee (alone or jointly with others) or under his/her
direction in the course of Grantee's employment. Grantee acknowledges and agree
that, to the fullest extent permitted by law, (i) all Developments shall
automatically belong to, and shall be the sole property of the Company and that
(ii) to the extent that any Development do not vest in the Company
automatically, Grantee irrevocably hereby assign to the Company by way of
present assignment, all right, title, and interest Grantee may have or may
acquire in and to all Developments anywhere in the world. In particular, in
accordance with the provisions of article L. 113-9 of the Intellectual Property
Code, Grantee acknowledge that the intellectual property rights to any software
and their documentation developed by Grantee in the course of his/her employment
contract belong as a matter of law to the Company. In accordance with the
provisions of article L. 611-7 of the Intellectual Property Code, Grantee
further acknowledges that the inventions made within the context of his/her
employment providing for an "inventive mission" which corresponds to his/her
actual duties, or, as part of studies or research which have been specifically
entrusted to Grantee, belong to the Company as a right (“Inventions of
Mission”).
In accordance with the provisions of article L. 611-7 of the Intellectual
Property Code, which provide that the employee is entitled to receive an
additional remuneration for the Inventions of Mission, Grantee


23



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


agrees that such additional remuneration, if any, will be determined in the
following manner: Grantee will be paid an additional remuneration only to the
extent Grantee personally contributed to the inventive process which led to the
perfection of the Invention of Mission. Such additional remuneration shall be
determined by the Company, pursuant to local law, and pursuant to the Company’s
patent incentive award policies. In addition, after 5 years of exploitation of
the Invention of Mission, the Company may decide to pay Grantee an additional
award, which amount should be mutually agreed on between Grantee and the
Company, by taking into consideration the economic and scientific interest of
the invention of mission, the difficulties of development of the Invention of
Mission, and Grantee's personal contribution. Grantee further acknowledges that
for all the other inventions created either (i) in the performance of Grantee's
duties, (ii) in the field of the Company's activity, or (iii) by using knowledge
or technologies or Company's specific methods or information acquired by the
Company, the Company may require that all rights to ownership and use of such
inventions and the patents protecting such inventions be assigned to it. Grantee
further undertakes, in particular, to disclose to the Company any copyrightable
works that he/she may create, either alone or with the assistance of a third
party including notably (but without limitation) any drawings, logos, sketches,
models, designs, articles, studies, reports and all documentation which are
susceptible to be protected under copyright law (hereafter the "Copyrightable
Works").
Grantee hereby assigns to the Company, in consideration of a lump sum already
included in his/her salary as provided in his/her employment contract the
exploitation rights on the Copyrightable Works including (but without
limitation) the rights of reproduction on any analogical or digital media, in
any form and format (whether known at the execution date of the contract or
discovered in the future), of communication to the public by any process
(whether known at the execution date of my employment contract or discovered in
the future), of distribution, rental, loan and sale, of filing any trademark,
design or model applications on whole or any part of the Copyrightable Works
with the relevant authorities around the world, and of adaptation, translation
and modification of the Copyrightable Works for any commercial or advertising
purpose whether public or private. Media and processes shall include without
limitation, any means of communication, direct or indirect, spatial or
terrestrial, by satellite, cable, or over the air and any wired or wireless
network including the Internet. The assignment occurs as soon as the
Copyrightable Works are created and is valid for the entire world for the
duration of the copyright, including any legal prorogation for whatever reason.
Grantee hereby assigns and transfer to the Company all results from the use of
Proprietary Information, premises or personal property ("Company Related
Developments"). Grantee further undertake to execute all documents and take all
additional actions as may be requested by the Company to give full and proper
effect to the present assignment, whether during or after the term of his/her
employment, and particularly to enter into a specific assignment agreement for
each work, as soon as such work is created. To preclude any possible
uncertainty, Grantee has set forth on Exhibit attached hereto a complete list of
Developments that he/she has, alone or jointly with others, conceived, developed
or reduced to practice prior to the commencement of his/her employment with the
Company that he/she wishes to have excluded from the scope of this Agreement
(“Prior Inventions”). Grantee has also listed this Exhibit all patents and
patent applications in which he/she is named as an inventor, other than those
which have been assigned to the Company (“Other Patent Rights”). If no such
disclosure is attached, Grantee represents that there are no Prior Inventions or
Other Patent Rights. If, in the course of Grantee's employment with the Company,
he/she incorporates a Prior Invention into a Company product, process or machine
or other work done for the Company, Grantee hereby grant to the Company a
nonexclusive, royalty-free, paid-up, worldwide license (with the full right to
sublicense) for the duration of the rights to make, have made, modify, use,
reproduce, sell, offer for sale, publicly display and perform, import and
otherwise fully exercise and exploit such Prior Invention. Notwithstanding the
foregoing, Grantee will not incorporate, or permit to be incorporated, Prior
Inventions in any Company-Related Development without the Company’s prior
written consent. Grantee will not incorporate into any Company product or
otherwise deliver to the Company any open source software except as allowed
pursuant to the Company’s open source software policy, which is available on the
Company’s intranet.


24



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Section 2(e) is re-titled as "Non-Competition and Non-Solicitation of Customers
and Sales Agents."
The following Section 2(e) replaces Section 2(e), Section 2(f), and Section 2(h)
of the Confidentiality Provisions:
(i) Grantee acknowledges and agrees that during his/her employment, and for six
(6) months as from the date of Grantee's actual departure from the Company,
he/she has not and will not, directly or indirectly, engage in, provide, or
perform any Employee Services on behalf of any person or entity (or, if
organized into divisions or units, any distinct division or operating unit) in
the Territory. 
(ii) Grantee also acknowledges and agrees that during his/her employment, and
for six (6) months after the Date of Termination, Grantee has not and will not
directly or indirectly solicit Customers (as defined in Paragraph 1(c) above)
with whom he/she had Material Contact (as defined in 1(g) above) for the purpose
of providing goods and/or services competitive with the Company’s Business.
(iii) Grantee further acknowledges and agrees that during his/her employment,
and for a period of six (6) months after the Date of Termination, Grantee has
not and will not, directly or indirectly, whether on behalf of the Grantee or
others, solicit any of the Company's Sales Agents for the purpose of disrupting
their relationship with the Company and/or selling and/or facilitating the sale
of products competitive with the Company's Business. For purposes of this
Section 2, a "Sales Agent" is any third-party agency, and/or its
representatives, with which or whom the Company has contracted for the purpose
of facilitating the sale of the Company's products during the last twenty-four
(24) months of Grantee’s employment with the Company.
(iv) In the event Grantee's employment is terminated, for any reason whatsoever,
during this post-employment period of non-competition, under the condition that
Grantee complies with this non-competition obligation, Grantee will receive a
monthly gross indemnity as determined by the Company pursuant to local law, to
be no less than thirty three percent (33%) of his/her average gross monthly
salary received over the last 12 months prior to termination of employment, it
being understood that this indemnity will be subject to social security
contributions.
(v) It is agreed that, in any case, the Company shall be entitled, at the time
of termination of the employment agreement, either to reduce the scope or the
duration of the period of application of the non-competition and
non-solicitation covenant, or to waive the latter, provided however that it
informs Grantee thereof by registered letter with return receipt requested no
later than within eight (3) days following the notification of the termination
of the employment agreement and no later than Grantee's last day of effective
work.
(vi) If Grantee breaches the post-employment non-competition obligation, the
Company will no longer be required to pay the gross monthly indemnity and
Grantee will be required to reimburse the Company for any amount that he/she may
have been granted in this respect.
(vii) Given the extreme sensitiveness of the know-how and technical and
commercial information to which Grantee has access in the framework of his/her
functions and the extremely competitive and sensitive nature of the Company's
activities, the parties expressly agree on the necessity of the non-competition
and non-solicitation obligation in order to protect the Company's legitimate
interests. Moreover, Grantee acknowledges that, in light of his/her training,
the provision does not hinder his/her capacity to find new employment.
Section 2(f) of the Confidentiality Provisions is deleted.


25



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Section 2(h) of the Confidentiality Provisions is deleted.
The following provision replaces Section 4 of the Confidentiality Provisions:
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:
If the Company:     To the principal place of business of Company in France.
If to Grantee:         To his or her last known address on file with the
Company.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by Grantee and the
Company, which makes specific reference to the Confidentiality Provisions
provided however that the covenant of Section 2(e) can be waived unilaterally by
the Company under the conditions specified therein. However, this Section does
not affect a court of competent jurisdiction or arbitrator's ability to modify
the Confidentiality Provisions, as the case may be, in the event that either
party initiates legal proceedings that relate in any way to the Confidentiality
Provisions, including any action brought by either party seeking to enforce any
provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of France.
The following provision replaces Section 12 of the Confidentiality Provisions:
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be drawn up in the
French language, the English version being provided for information purposes
only. In the event of a contradiction between the two versions, the French
version shall prevail.


MEXICO
The following provision replaces Section 1(b) of the Confidentiality Provisions:
"Trade Secrets" has the meaning set forth under Article 84 of the Mexican
Industrial Property Law.
The following provision replaces Section 1(d) of the Confidentiality Provisions:
"Company" means Acuity Brands, Inc., along with its Subsidiaries or other
Affiliates, including but not limited to Acuity Brands Lighting de Mexico S de
RL de CV, and Castlight de Mexico SA de CV, with the understanding that the sole
and exclusive employer of the Grantee is the Mexican legal entity by whom he/she
is employed.
The following provision replaces Section 1(h) of the Confidentiality Provisions:


26



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


"Material Contact" means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee's association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two (2) years prior to the date of the Date of Termination.
Section 1(i) ("Termination for Cause" or "Terminated for Cause") of the
Confidentiality Provisions is hereby deleted.
The following provision shall be added to Section 2(b), at the end of first
paragraph:
"Furthermore, Grantee expressly agrees and acknowledges that all Confidential
Information and Trade Secrets, constitutes (i) an industrial secret under the
Mexican Industrial Property Law and (ii) an industrial and trade secret under
Articles 210 and 211 of the Penal Code for the Federal District of Mexico."
The following provision shall be added to Section 2(b), at the end of the second
paragraph:
"Grantee agrees to keep the Company free and clear from any claim or lawsuit
that may be brought up against it by Grantee's former employers or third parties
for alleged or actual breach of confidentiality or trade secrets information
obligations undertaken by Grantee during the course of his/her employment with
former employers or during the course of former relationships with third
parties. Likewise, Grantee will be responsible for paying any damages that
he/she may cause to the Company due the breach of such confidentiality or trade
secrets information obligations assumed with former employers and/or with third
parties."
The following provision shall be added to Section 2(d) of the Confidentiality
Provisions:
"The Grantee acknowledges that any Invention he/she may conceive or reduce to
practice during his/her employment with the Company and that relate to the
Company’s current or future business are and shall be the Company’s sole and
exclusive property and that the Grantee shall not have any patrimonial or other
ownership rights in the work developed, expressly agreeing that he/she will not
be entitled to the payment of royalties or any other right derived from such
work, as they are already included in Grantee's compensation referred to in
his/her employment contract with the Company. In addition, the Grantee expressly
authorizes the modification, adaptation, transport, translation, representation,
exhibition and any use, total or partial, of the developed work, with the sole
exception of his/her non-economic or moral rights. The Grantee will take all
necessary steps to assign any property right to the Company at the Company’s
expense, but without further compensation to the Grantee."
The following provision replaces Section 2(e) of the Confidentiality Provisions:
Non-Competition. Grantee acknowledges and agrees that during his/her employment,
and for twelve (12) months after the Date of Termination, he/she has not and
will not, directly or indirectly, engage in, provide, or perform any Employee
Services on behalf of any person or entity (or, if organized into divisions or
units, any distinct division or operating unit) in the Territory that derives
revenue from providing goods or services substantially similar to those which
comprise the Company’s Business. 
The following provision replaced Section 2(i) of the Confidentiality Provisions:


27



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Injunctive Relief. Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages.  Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have.  The
existence of any claim or cause of action by Grantee against the Company,
whether predicated on the Confidentiality Provisions or otherwise, shall not
constitute a defense to the enforcement by the Company of Grantee’s agreements
under this Section 2.
The Grantee accepts that if he/she breaches any of the obligations set out in
Sections 2(a), (b), (c), (d) related to the disclosure of Confidential
Information, he/she shall be liable under applicable laws, including criminal
liability referred to in Article 223(IV), (V), and (VI) of the Industrial
Property Law.
The breach of any of the obligations assumed by virtue of Section 2(e), (f),
(g), and (h), during the term of the employment relationship between the
parties, will be considered disobedience to work, and therefore, a cause for
termination of the employment relationship of Grantee, without any liability for
the Company, whatsoever. Both parties agree that if the Grantee breaches any of
the obligations, terms or conditions set out in Section 2 (e), (f), (g), and
(h), after the termination of his/her employment relationship with the Company,
the Grantee:
(a) will have no right to the Payment referred in Section 2(j) of Exhibit C, as
modified by these special provisions, and must then repay to the Company the
total amount of the payments made in accordance with Section 2(j)(ii) after the
termination of the employment relationship between the parties, if such breach
occurs or is discovered after any Payments (as defined below) have been made.


(b) In addition, he/she must pay to the Company liquidated damages equivalent to
fifty percent (50%) of the gross amount paid to Grantee in consideration for the
non-competition clause herein. The payment of liquidated dames shall be in
addition to any other legal remedies that might be available to the Company,
including moral damages, and nothing in this Section shall operate so as to
prevent or limit the Company from seeking any other relief, including equitable
or injunctive relief.


The following provisions are added as Section 2(j) to the Confidentiality
Provisions:
Consideration for Non-Competition and Non- Solicitation Obligations.
(i) During the effective term of the employment relationship between the Company
and the Grantee, the latter will not be entitled to any additional remuneration
for the obligations assumed herein, but the payment of the monthly gross base
salary and benefits, as agreed upon in the individual employment agreement
executed between the Company and Grantee, since the obligations assumed herein
represent orders given by the Company, as the employer, and are part of the
obligations related to the work for which the Grantee is hired.
(ii) As fair and equal consideration for the execution of the obligations
assumed under Sections 2(e), (f), (g), and (h) of this Exhibit C, upon
termination of the labor relationship between the Company and the Grantee, the
latter hereby accepts that the Company will pay him/her a gross amount equal to
fifty percent (50%) of his/her last annual gross base salary as of the
termination date of his/her employment relationship with the Company (without
considering other labor benefits paid, whether in paid in cash or in kind, such
as a Christmas bonus, vacation premium, and without considering any compensation
derived from the 2012 Omnibus Stock Incentive Compensation Plan) (hereinafter
the “Payment”), subject to the corresponding


28



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


applicable tax withholdings. Such payment, will be paid by the Company to the
Grantee proportionally in monthly installments, according to the dates
established by the Company.
(iii) This Payment shall be considered as full consideration in exchange for the
strict compliance with the future obligations that the Grantee assumes upon
termination of his/her employment relationship with the Company, pursuant to the
terms of these Confidentiality Provisions. Both parties agree that the Company
shall determine whether the Grantee has fully complied with the Confidentiality
Provision at its sole reasonable discretion. The Grantee expressly acknowledges
that the Payment of the consideration after the term of the employment
relationship, referred in this Section, is independent from the employment
relationship he/she has with the Company, and that the payments made after the
term of the employment relationship between the Company and the Grantee will not
imply in any manner whatsoever, the continuation of such employment relationship
or the beginning of a new labor relationship between the Company and the
Grantee.
The following provision replaces Section 7 of the Confidentiality Provisions:


Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions as applicable
under local law in the event that either party initiates legal proceedings that
relate in any way to this Confidentiality Provisions, including any action
brought by either party seeking to enforce any provision set forth herein.


Both parties expressly acknowledge and agree that the Company reserves the
right, at its sole discretion, to reduce or waive the enforcement of the
restricted period, as referred to in Section 2 above, and the Company may
relieve at any time the Grantee from his/her obligations under this Agreement.
If the Company, at its sole discretion, decides to waive or reduce the
restricted period of the obligations assumed in Section 2(e), (f), (g), and (h),
for any reason, it will inform the Grantee in writing, with the understanding
that the Company will not be responsible to pay or make further payments of any
compensation, as set forth in Section 2(j)(ii), for the entire restricted period
or the remaining restricted period, as applicable, at the time the Company
waives enforcement. If the Company waives the entire enforcement of the
restrictive period established after the term of the labor relationship, no
compensation will be paid to the Grantee under this Agreement, and Grantee
acknowledges that the Company will not be liable as a consequence of such
non-payment."


The following provision replaces Section 8 of the Confidentiality Provisions:


Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of United Mexican States, without regard to conflicts of law. Any and
all disputes relating to, concerning or arising from the Confidentiality
Provisions, or relating to, concerning or arising from the relationship between
the parties evidenced by the Confidentiality Provisions, shall be brought and
heard exclusively in competent courts of Mexico City, expressly waiving any
other jurisdiction that may correspond to them by reason of their present or
future domiciles or for any other cause.
NETHERLANDS
The following provision replaces Section 1(b) of the Confidentiality Provisions:
"Trade Secrets" has the meaning set forth under applicable local law.


29



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


The following provision replaces Section 1(h) of the Confidentiality Provisions:
"Material Contact" shall include contacts between an employee and each Customer
or potential Customer: with whom or which Grantee dealt on behalf of the
Company; whose dealings with the Company were coordinated or supervised by
Grantee; about whom Grantee obtained confidential information in the ordinary
course of business as a result of such employee's association with the Company;
and/or who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Grantee within two years prior to the date of the Date of Termination. 
The following provision replaces Section 1(i) of the Confidentiality Provisions:
"Termination for Cause" or "Terminated for Cause" shall entail any reasonable
grounds the Company may have within the meaning of article 7:669 paragraph 3
subsection (d), (e), (g) of the Dutch Civil Code and article 7:678 of the Dutch
Civil Code. Examples of this involuntary termination of Grantee by the Company
are the following reasons:
i.
If termination shall have been the result of an act or acts by Grantee which
constitute an indictable offense, a felony or any crime involving dishonesty,
theft, fraud or moral turpitude;

ii.
If termination shall have been the result of an act or acts by Grantee which are
determined, in the good faith judgment of the Company, to be in violation of
written policies of the Company;

iii.
If termination shall have been the result of an act or acts of dishonesty by
Grantee resulting or intended to result directly or indirectly in gain or
personal enrichment to Grantee at the expense of the Company;

iv.
Upon the willful and continued failure by Grantee to substantially perform the
duties assigned to Grantee (other than any such failure resulting from
incapacity due to mental or physical illness constituting a Disability), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that Grantee has not substantially performed his or her duties; or

v.
If termination shall have been the result of the unauthorized disclosure by
Grantee of the Company's Confidential Information or violation of any other
provision of the Confidentiality Provisions.

The following provision replaces Section 2(e) of the Confidentiality Provisions:
References to "Confidential Severance Agreement and Release" will be replaced by
"settlement agreement".
The following provision replaces Section 2(i) of the Confidentiality Provisions:
Injunctive Relief. Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, instead of any other rights or remedies the Company may have.


30



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


The following provision replaces Section 5 of the Confidentiality Provisions:
Provisions Severable.  If any provision or covenant, or any part thereof,
contained in the Confidentiality Provisions is held by any court to be invalid,
illegal, or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, in
the Confidentiality Provisions, all of which shall remain in full force and
effect.  Each and every provision, paragraph and subparagraph of Section 2 above
is severable from the other provisions, paragraphs and subparagraphs and
constitutes a separate and distinct covenant. 
The restrictive covenants set forth in Section 2 of the Confidentiality
Provisions represent the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement with respect thereto;
provided, however, that the restrictive covenants described in this Exhibit C
shall not supersede those set forth in either: (a) any Executive Severance
Agreement applicable to Grantee, if any, (b) any Confidentiality, Inventions and
Non-Solicitation Agreement to which Grantee is a party, if any, or (c) any
restrictive covenants to which Grantee is a party under any employment agreement
or offer letter, if any.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications.  The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions, in the event that
either party initiates legal proceedings that relate in any way to this
Confidentiality Provisions, including any action brought by either party seeking
to enforce any provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
applicable local law.
SPAIN
The following provision replaces Section 1(a)(ii) of the Confidentiality
Provisions:
Confidential Information shall not include:
(A) Information generally available to the public;
(B) Information obtained by independent discovery or creation;
(C) Information obtained by observation, study, disassembly or testing of a
product or object that has been made available to the public or that is lawfully
in the possession of the acquirer of the information who is free from any
legally valid duty to limit the acquisition of the trade secret;
(D) Information disclosed pursuant to law, regulations or pursuant to a court
order or legal process; and/or
(E) trivial information; and/or


31



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


(F) the experience and skills gained by employees in the normal course of their
employment.
The following provision replaces Section 1(b) of the Confidentiality Provisions:
"Trade Secrets" means information which meets all of the following requirements:
(a) it is secret in the sense that it is not, as a body or in the precise
configuration and assembly of its components, generally known among or readily
accessible to persons within the circles that normally deal with the kind of
information in question;
(b) it has commercial value because it is secret; and
(c) it has been subject to reasonable steps under the circumstances, by the
person lawfully in control of the information, to keep it secret.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
"Material Contact" means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee's association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two (2) years prior to the date of the Date of Termination.
The following provision replaces Section 1(j) of the Confidentiality Provisions:
"Inventions" and "Works"  The term “Invention” means contributions,
developments, improvements and works of authorship, whether or not patentable or
copyrightable, and: (i) which relate directly to the business of the Company, or
(ii) which result from any work performed by Grantee or by Grantee’s fellow
employees for the Company, or (iii) for which equipment, supplies, facilities,
Confidential Information or Trade Secrets of the Company are used, or (iv) which
is developed on the Company’s time.  The term “Works” means all documents,
programs, software, creative works and other expressions and information, in
whole or in part, by Grantee during the period of and relating to his/her
employment with the Company, whether copyrightable or otherwise protectable,
other than Inventions.
The following provision replaces Section 2(b) of the Confidentiality Provisions:
Trade Secrets and Confidential Information. Grantee agrees that he/she shall
protect the Company's Trade Secrets (as defined in Section 1(b) above) and
Confidential Information (as defined in Section 1(a) above) and shall not
disclose to any person or entity, or otherwise use or disseminate, except in
connection with the performance of his/her duties for the Company, any Trade
Secrets or Confidential Information. However, Grantee may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction, in which event Grantee will promptly notify the
Company of such order or subpoena to provide it an opportunity to protect its
interests. Grantee’s obligations under this Section 2(b) have applied throughout
his/her active employment, shall continue after the Date of Termination during a
period of ten (10) years, and shall survive any expiration or termination of the
Confidentiality Provisions, so long as the information or material remains
Confidential Information or a Trade Secret, as applicable.


32



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


Grantee further confirms that during his/her employment with the Company,
including after the Date of Termination, he/she has not and will not offer,
disclose or use on Grantee’s own behalf or on behalf of the Company, any
information Grantee received prior to employment by the Company which was
supplied to Grantee confidentially or which Grantee should reasonably know to be
confidential.
Nothing in this section prohibits Grantee from reporting possible violations of
law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of law or
regulation. Grantee does not need the prior authorization of the Company to make
any such reports or disclosures, and Grantee is not required to notify the
Company that Grantee has made such reports or disclosures.
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions.  Grantee does hereby assign to the Company, on an exclusive basis,
the entire right, title and interest in any Invention which is or was made or
conceived, either solely or jointly with others, during his or her employment
with the Company, including after the Date of Termination. In the event that
Grantee develops Inventions referred to above, Grantee must immediately inform
the Company in writing, supplying all the information Grantee has at his/her
disposal and within a maximum period of one month. In this regard, Grantee
attests that he/she has disclosed (or promptly will disclose, if after the Date
of Termination) to the Company all such Inventions. This information includes
any data and reports that may be relevant for the Company to assess his/her
Invention and to exercise the rights that correspond to it.
To the extent that the full legal title to any Inventions shall fail to
automatically belong to the Company by virtue of the applicable law, Grantee
hereby assigns to the Company all rights to such Inventions without Grantee
being entitled to any additional kind of consideration, as such reward is
considered to have been satisfied by the remuneration agreed to this Agreement.
The assignment of rights shall be exclusive, worldwide, irrevocable and for the
entire duration of the rights. In relation to author’s and related rights, the
assignment includes all economic exploitation rights (including the rights to
reproduce, distribute, communicate to the public, make available to the public
and transform). The Grantee acknowledges that, to the extent permitted by law,
the Company will be considered the author of any computer program he/she creates
within the scope of his/her employment. Grantee authorizes the Company to
exploit these rights in the way and manner the Company considers convenient,
using any method of exploitation, directly and indirectly, and in any activity
sector. The Grantee authorizes the Company to sublicense and assign these rights
to any third party.
The Grantee acknowledges and agrees that if Grantee makes an Invention
(different to such that may arise from the performance of functions relating to
his/her position and in the context of its employment relationship with the
Company, related to his/her professional activity and the knowledge gained from
the Company had a decisive influence on this Invention, or Grantee has used
means provided by the Company (such as equipment, supplies and facilities), the
Company will have the right to claim ownership of the Invention or to reserve a
right to its use within three (3) months from the date the Grantee notifies the
Company of it. In these cases, the Grantee acknowledges that he/she may have the
right to additional remuneration to be agreed with the Company, the amount of
which will depend on the industrial and commercial relevance of the Invention,
the value of the means and knowledge provided by the Company and the Grantee’s
own contributions.
Regarding any Invention that does not result from any work the Grantee has
performed for the Company, where he/she has not used any means of knowledge
provided by or gained from the Company, and that results in any product, service
or development with potential commercial application, the Grantee will also
inform


33



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


the Company of this Invention, and the Company shall be given the right of first
refusal to obtain exclusive rights to the Invention.
Excluded Inventions and Licenses. The Grantee has attached a list describing all
Inventions belonging to him/her and made by him/her prior to Grantee's
employment with the Company that Grantee wishes to have excluded from this
Agreement. If no such list is attached, Grantee represents that there are no
such Inventions. As to any Invention in which Grantee has an interest at any
time prior to or during his/her employment (including any and all Inventions
that he/she may have listed), if he/she uses or incorporates such an Invention
in any released or unreleased Company's product, service, program, process,
machine, development or work in progress, or if he/she permits, by act or
inaction, the Company to use or incorporate such an Invention, the Company is
hereby granted and shall have an irrevocable, for the entire duration of the
rights, perpetual, royalty-free, worldwide license to exercise any and all
rights with respect to such Invention, including without limitation the right to
protect, make, have made, use and sell that Invention without restriction and
the right to sublicense those rights to others. This license shall be exclusive,
subject to any pre-existing, non-exclusive licenses or other pre-existing rights
not subject to the Grantee’s control.
The Grantee agrees to execute, acknowledge, verify and deliver to the Company,
or cause the same to be accomplished, any and all further documents (including
without limitation patent applications, certificates of authorship, and other
instruments appropriate for the protection, maintenance and enforcement of
intellectual and industrial property rights throughout the world, as well as
their defense in relation to infringement by a third-party and the formalization
of the exclusive and universal transfer of the rights in favor of the Company,
its successors, assignees or other such persons as the Company may designate),
that the Company may reasonably deem necessary or appropriate to carry out,
evidence or effectuate the purposes or intent of this Agreement. The Grantee’s
obligations under this paragraph will apply both during and indefinitely after
the term of employment, until the date of the expiration of all the rights. In
furtherance of this Agreement, the Grantee will testify at Company's request and
expense in any legal proceeding arising during or after his or her employment.
The following provision is added as Section 2(j) of the Agreement:
 
Consideration for the Non-Solicitation and Non-Competition Restrictions. The
parties agree that, as consideration for the non-solicitation and
non-competition restrictions set forth in this Exhibit C, the Grantee shall
receive a total compensation which, if projected throughout the restrictive
period (i.e., the period lapsing between the Date of Termination and the end of
the restriction), would equal fifty percent (50%) of the fixed salary that the
Grantee would have received if he/she was employed during that period. This
compensation shall be paid in the form of the RSU award pursuant to this
Restricted Stock Unit Agreement and/or any termination severance paid above the
minimum statutory requirements (if any). The parties also agree that if the
value of the compensation paid in this form throughout the employment
relationship does not reach the percentage agreed, the Company would pay the
Grantee the necessary additional compensation to ensure that the total
compensation received by the Grantee reaches the percentage agreed.
The following provision replaces Section 3 of the Confidentiality Provisions:
Contract Non-Assignable by Grantee.  The parties acknowledge that the
Confidentiality Provisions have been entered into due to, among other things,
the special position Grantee within the Company, and agree that the
Confidentiality Provisions may not be assigned or transferred by Grantee.


34



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications.  The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions, in the event that
either party initiates legal proceedings that relate in any way to this
Confidentiality Provisions, including any action brought by either party seeking
to enforce any provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of Spain.


UNITED KINGDOM
The following provision replaces Section 1(b) of the Confidentiality Provisions:
"Trade Secrets" means information which meets all of the following requirements:
(a) it is secret in the sense that it is not, as a body or in the precise
configuration and assembly of its components, generally known among or readily
accessible to persons within the circles that normally deal with the kind of
information in question;
(b) it has commercial value because it is secret; and
(c) it has been subject to reasonable steps under the circumstances, by the
person lawfully in control of the information, to keep it secret.
The following provision replaces Section 1(c) of the Confidentiality Provisions:
"Customers" means those entities and/or individuals which, within the twelve
month period preceding the Date of Termination (as that term is defined in
Restricted Stock Unit Agreement): (i) Grantee had material contact on behalf of
the Company; (ii) about whom Grantee acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his/her employment with
the Company; and/or (iii) Grantee exercised oversight or responsibility of
subordinates who engaged in Material Contact on behalf of the Company. 
Additionally, "Customers" references only those entities and/or individuals with
whom the Company currently has a business relationship, or with whom it expended
resources to have or resume the same during the twelve month period referenced
herein.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
"Material Contact" means material contact between an employee and each Customer
or potential Customer: with whom or which Grantee dealt on behalf of the
Company; whose dealings with the Company were coordinated or supervised by
Grantee; about whom Grantee obtained confidential information in the ordinary
course of business as a result of such employee's association with the Company;
and/or who receives products or services authorized by the Company, the sale or
provision of which results or resulted in


35



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


compensation, commissions, or earnings for Grantee within two years prior to the
date of the Date of Termination. 
Section 1(i) ("Termination for Cause" or "Terminated for Cause") of the
Confidentiality Provisions is hereby deleted.
The following provision replaces Section 1(j) of the Confidentiality Provisions:
"Inventions" and "Intellectual Property"  The term “Invention” means
contributions, discoveries, improvements, ideas, designs, designations,
developments, methods, modifications, improvements, processes, algorithms,
databases, computer programs, formulae, techniques, trade secrets, graphics or
images, and audio or visual works, written text, software, code, and other works
of authorship, whether or not patentable or copyrightable, whether or not
recorded in any medium and: (i) which relate directly to the business of the
Company, or (ii) which result from any work performed by Grantee or by Grantee’s
fellow employees for the Company, or (iii) for which equipment, supplies,
facilities, Confidential Information or Trade Secrets of the Company are used,
or (iv) which is developed on the Company’s time.  The term "Intellectual
Property" means all patents, rights in inventions, supplementary protection
certificates, utility models, rights in designs, trademarks, service marks,
trade and business names, logos, get up and trade dress and all associated
goodwill, rights to sue for passing off and/or for unfair competition,
copyright, moral rights and related rights, rights in computer software, rights
in databases, topography rights, domain names, rights in information (including
know-how and trade secrets) and the right to use, and protect the
confidentiality of, confidential information, image rights, rights of
personality, and all other similar or equivalent rights subsisting now or in the
future in any part of the world, in each case whether registered or unregistered
and including all applications for, and renewals or extensions of, and rights to
claim priority from, such rights for their full term and the right to sue for
damages for past and current infringement in respect of any of the same.
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions.  Grantee does hereby assign and transfer to the Company and its
successors and assigns the entire right, title and interest in any Invention
which is or was made or conceived, either solely or jointly with others, during
his/her employment with the Company, including after the Date of Termination. To
the extent that any Intellectual Property which is or was created or conceived,
either solely or jointly with others, during his/her employment with the Company
does not vest in the Company automatically and/or pending any assignment of such
Intellectual Property, Grantee shall hold such Intellectual Property on trust
for the Company. Grantee hereby irrevocably and unconditionally waives all
claims to any moral rights or other special rights which it may have or accrue
in any Inventions or Intellectual Property. Grantee attests that he/she has
disclosed (or promptly will disclose, if after the Date of Termination) to the
Company all Inventions. Grantee will, if requested, promptly execute and deliver
to the Company a specific assignment of title for any such Invention or
Intellectual Property right and will at the expense of the Company, take all
reasonably required action by the Company to patent, copyright or otherwise
protect the Invention."
The following provision replaces Section 2(e) of the Confidentiality Provisions:
Non-Competition. Grantee acknowledges and agrees that during his/her employment,
and for twelve (12) months after the Date of Termination, he/she has not and
will not, directly or indirectly, in competition with the Company, engage in,
provide, or perform any Employee Services on behalf of any person or entity


36



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


(or, if organized into divisions or units, any distinct division or operating
unit) in the Territory that derives revenue from providing goods or services
substantially similar to those which comprise the Company’s Business.
The following provision replaces Section 2(f) of the Confidentiality Provisions:
Non-Solicitation of Customers. Grantee acknowledges and agrees that during
his/her employment, and for twelve (12) months after the Date of Termination,
Grantee has not and will not directly or indirectly solicit Customers (as
defined in Paragraph 1(c) above) with whom he/she had Material Contact (as
defined above) for the purpose of providing goods and/or services competitive
with the Company’s Business with which Grantee was materially concerned in the
period of twelve (12) months prior to the Date of Termination.
The following provision replaces Section 2(g) of the Confidentiality Provisions:
Non-Solicitation of Employees and Agents. Grantee acknowledges and agrees that
during his/her employment, and for a period of twelve (12) months after the Date
of Termination, Grantee has not and will not, directly or indirectly, whether on
behalf of the Grantee or others, solicit, lure or attempt to hire away any of
the Company's employees or agents with whom Grantee has material contact or
managed in a direct line management capacity in the period of twelve (12) months
prior to the Date of Termination or who had Material Contact with Customers in
performing his/her duties of employment with the Company.
The following provision replaces Section 2(h) of the Confidentiality Provisions:
Non-Solicitation of Sales Agents. Grantee acknowledges and agrees that during
his/her employment, and for a period of twelve (12) months after the Date of
Termination, Grantee has not and will not, directly or indirectly, whether on
behalf of the Grantee or others, solicit any of the Company's Sales Agents for
the purpose of disrupting their relationship with the Company and/or selling
and/or facilitating the sale of products competitive with the Company's Business
with which Grantee was materially concerned in the period of twelve (12) months
prior to the Date of Termination. For purposes of this Section 2, a "Sales
Agent" is any third-party agency, and/or its representatives, with which or whom
the Company has contracted for the purpose of facilitating the sale of the
Company's products during the last twelve (12) months of Grantee’s employment
with the Company and with whom Grantee had material contact or responsibility in
his capacity as an employee of the Company during that period.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications.  The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions in the event that
either party initiates legal proceedings that relate in any way to this
Confidentiality Provisions, including any action brought by either party seeking
to enforce any provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue.  The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of England and Wales. Any and all disputes relating to, concerning or
arising from the Confidentiality Provisions, or relating to, concerning or
arising from the relationship between the parties evidenced by the
Confidentiality Provisions, shall be brought


37



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)


and heard exclusively in the Courts of England and Wales. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
The following provisions are deleted in their entirety: Sections 10 ("Tender
Back Provision") and Section 11 ("Tolling Period").
A following new Section 13 is inserted as follows:
Subsidiaries. The provisions of Sections 2(e) through Section 2(h) shall only
apply in respect of those subsidiaries to whom Grantee provided his services,
for whom he was responsible or with whom he was otherwise materially concerned
in the period of twelve (12) months prior to the Date of Termination. The
obligations under those provisions shall, with respect to each subsidiary,
constitute a distinct and separate covenant and the invalidity or
unenforceability of any such covenant shall not affect the validity or
enforceability of the covenants in favor of any other Company. In relation to
each subsidiary referred to in this Section 13, the Company contracts as trustee
and agent for the benefit of each such subsidiary.


***
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.






Vernon J Nagel
Chairman, President and CEO








C. Dan Smith
SVP, Treasurer and Secretary












PLEASE RETAIN THIS AGREEMENT AND ALL EXHIBITS FOR YOUR RECORDS.

 


38



--------------------------------------------------------------------------------

Exhibit 10(iii)A(72)






39

